Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
The priority of claimed subject matter
	The applicants claims priority through a serial CIPs back to US application 14/819342, filed 08/05/2015. However the limitation of vagina and anus administration has no support from the parent applications. 
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 17-19 and 22-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 25  of copending Application No. 16/790395 in view of Chodankar et al. (IN 201403504 I3), Katz et al. (US 2010/0183519 A1) and Embil et al. (WO 2014/026707 A1).
‘395 claims a method of treating body surface by topically administering an ointment to a target site, wherein the target site include skin, vagina and/or anal cavity and wherein the ointment comprising an active agent, such as nitrofurantoin.  
‘395 does not claim expressly the ointment comprises lactose, starch and talc. 
However, Chodankar et al teach a method for treating urinary tract infection comprising administering a composition comprising an antimicrobial agent, particularly, nitrofurantoin, locally to vaginal mucosa or to rectal route. The composition may be in the forms of cream, lotion, ointment, foam, solution, gel, tablet, or capsule, and is delivered in the form of ointment, micro-emulsion or spray.  See, the abstract. 
Katz teach a topical composition for applying to diseases or injured skin or soft tissue/mucosal comprising the active agent, surface active copolymer, such as poloxamer and other topical excipients. See, particularly, the abstract. Katz et al. disclosed that nitrofurantoin is among the suitable active agents (paragraph [0033], [0193]), starch and talc are among those excipients used in topical compositions, such as ointment. (paragraphs [0242]). Katz et al. further discloses that for composition applied to mucosa, hydrophilic low molecular weight compounds, such as lactose may be included for  enhancing mucosal delivery. See, (paragraph [0258]).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to include the well-known excipients, such as starch, talc and lactose in the ointment of ‘355.
A person of ordinary skill in the art would have been motivated to include the well-known excipients, such as starch, talc and lactose in the ointment of ‘355 because the employment of those old and well-known topical pharmaceutic excipients in a topical pharmaceutical composition would have been within the purview of ordinary skill in the art. Furthermore, the optimization of a result effective parameter, e.g., effective amount of a therapeutic agent and its therapeutic regimen, including the time period of administration, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections 35 U.S.C 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 17-19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Edlich et al. (US 5,635,540), in view of Chodankar et al. (IN 201403504 I3), Katz et al. (US 2010/0183519 A1) and Embil et al. (WO 2014/026707 A1).
Edlich et al. teach a topical antimicrobial burn gel/cream comprising a topical carrier and nitrofurantoin. The topical composition is useful for treating burn victims, to prevent infection, or as topical antiseptic agent. The amount of nitrofurantoin in the composition is generally in the range of 0.1 to 0.5 wt%.  See, particularly, col. 2, lines 12-25; col. 5, lines 35-67, and claim 10. The application of the topical composition to burnt skin for treating or preventing bacterial infection would have been at once envisaged by an ordinary skill in the art as the composition is useful for treating burn victims, to prevent infection, or as topical antiseptic agent. 
Edlich et al. do not teach expressly a nitrofurantoin composition comprising lactose, starch and talc and a method of using such a composition for treating bacterial infection by locally administration to the infected area, such as vagina, anus or skin, in the particular therapeutic regimen (effective amount and daily times) herein defined.
However, Chodankar et al teach a method for treating urinary tract infection comprising administering a composition comprising an antimicrobial agent, particularly, nitrofurantoin, locally to vaginal mucosa or to rectal route. The composition may be in the forms of cream, lotion, ointment, foam, solution, gel, tablet, or capsule, and is delivered in the form of ointment, micro-emulsion or spray.  See, the abstract, and sections of Summary of The Invention, and Best Mode or examples for working of the invention.  
Embil et al. teach a pharmaceutical composition for treating vaginitis comprising an active agent against the infectious pathogens, and poloxamer in an aqueous carrier. See, the abstract. The composition may be in the form of liquid (solution), semisolid (gel). See, particularly, page 6, lines 5-30, page 11, lines 20-33. Particularly disclosed active agents include nitrofurantoin. See, table 1 at page 17. The composition may further comprise other known topical excipients, including polysaccharides, such as starch. See, page 9, lines 21-25.
Katz teach a topical composition for applying to diseases or injured skin or soft tissue/mucosal comprising the active agent, surface active copolymer, such as poloxamer and other topical excipients. See, particularly, the abstract. Katz et al. disclosed that nitrofurantoin is among the suitable active agents (paragraph [0033], [0193]), starch and talc are among those excipients used in topical composition. (paragraphs [0242]). Katz et al. further discloses that for composition applied to mucosa, hydrophilic low molecular weight compounds, such as lactose may be included for  enhancing mucosal delivery. See, (paragraph [0258]). Further aerosol composition, such as dry powder aerosol, lactose may be used as bulling agent. (paragraph [0262]).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a nitrofurantoin topical composition comprising lactose, starch and talc as excipients and in the forms of solution, powder or gel/cream, and to use the same for treating various bacterial infections, such as skin infection, urinary tract infection vaginal infection, by applying the composition to skill, vagina and/or anus
A person of ordinary skill in the art would have been motivated to make a nitrofurantoin topical composition comprising lactose, starch and talc as excipients and in the forms of solution, powder or gel/cream, and to use the same for treating various bacterial infections, such as skin infection, urinary tract infection vaginal infection, by applying the composition to skill, vagina and/or anus because nitrofurantoin is particularly known for topical application, particularly to skin, vagina and anus,  and is known for its efficacy against various bacterial pathogens. The employment of the well-known pharmaceutical excipients, such as lactose, starch and talc in a topical pharmaceutical composition would have been within the purview of ordinary skill in the art. Furthermore, the optimization of a result effective parameter, e.g., effective amount of a therapeutic agent and its therapeutic regimen, including the time period of administration, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627